Citation Nr: 1409692	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-13 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for chloracne.

2.  Whether new and material evidence has been received to reopen a claim of service connection for Agent Orange exposure.

3.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of service connection for defective vision.

5.  Entitlement to a rating in excess of 50 percent prior to August 9, 2010, and in excess of 70 percent from August 9, 2010, for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

7.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

8.  Entitlement to an initial rating in excess of 20 percent for sciatic neuropathy of the right lower extremity.

9.  Entitlement to a rating in excess of 30 percent for benign premature heartbeats.

10.  Entitlement to a rating in excess of 10 percent for gastric ulcer disease.

11.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to November 1969 and from June 1971 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, May 2010 and March 2011 rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina.  In a September 2011 rating decision, the RO assigned a 70 percent rating for the PTSD, effective the date of a VA examination in August 2010.  Since the increase did not constitute a full grant of that benefit sought, that increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In July 2011 and March 2012, the Veteran testified at hearings conducted before a Decision Review Officer.  Transcripts of both hearings have been associated with the claims file.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  Prior to the certification of the Veteran's appeal to the Board, in June 2010, October 2011, and February 2013 substantive appeals, the Veteran requested an in-person (i.e., Travel Board) hearing at the RO before a Veterans Law Judge (VLJ).  He has not been afforded his requested hearing, nor is there any indication that he has withdrawn his hearing request.  Therefore, a remand of the present appeal is necessary to afford the Veteran his requested hearing.

Also prior to the certification of the Veteran's appeal to the Board, in the February 2013 substantive appeal, the representative requested a copy of all items in the claims folder since the last copy of the claims folder was provided to him.  There is no indication that the representative has been provided with a recent copy of the claims file.  On remand, prior to the hearing, a copy of the claims file should be provided to the representative.

Accordingly, the case is REMANDED for the following action:

1.  Provide the representative with a copy of all items added to the claims folder since November 17, 2011, the last date the representative was provided a copy of the claims folder.

2.  Then, schedule the Veteran for a Travel Board hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



